Citation Nr: 0718965	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  01-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1974 to May 
1976.  He also served in the reserves and had active duty for 
training from June 13, 1998 to June 27, 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The October 2000 decision denied 
entitlement to service connection for hypertension and denied 
entitlement to service connection for radical synovectomy 
with total knee replacement on the right.  An August 2006 
rating decision granted the veteran service connection for 
his right knee disability.  Accordingly, the veteran's claim 
for service connection for a right knee disability is no 
longer in appellate status before the Board.  

This matter also comes before the Board from a June 2001 
rating decision that granted service connection for tinea 
pedis and awarded a 10 percent evaluation from June 28, 1998 
and a noncompensable effective February 11, 1999.  The 
veteran appealed the assignment of a noncompensable rating.

The veteran's claims were remanded by the Board for further 
development in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to service 
connection for hypertension.  He asserts that his 
hypertension is aggravated by his service-connected right 
knee disability.  There is a private medical opinion dated in 
September 2003 that supports the veteran's claim that his 
hypertension disability is aggravated by his service-
connected right knee disability.  The Board notes that while 
this private medical opinion was date stamped as received by 
VA in September 2003, it does not appear that it was 
associated with the veteran's claims file until subsequent to 
the most recent supplemental statement of the case.  Since it 
is clear from the claims file that the RO has not considered 
this pertinent medical evidence, the veteran's claim must be 
remanded for RO review of this evidence prior to review by 
the Board.  38 C.F.R. § 19.29 (2006).

Additionally, the Board notes that the September 2003 private 
physician did not provide reasons and bases for his opinion 
that the veteran's hypertension is aggravated by his service-
connected right knee disability.  The Board is of the opinion 
that the veteran must be provided a VA medical examination 
and that a VA medical opinion be obtained.

The veteran was afforded a VA medical examination of his 
tinea pedis disability in March 2004.  However, the 
examination report is inadequate for rating the veteran's 
tinea pedis disability.  The criteria for the rating of tinea 
pedis, effective August 30, 2002, requires consideration as 
to whether the veteran receives systemic therapy for the 
disability, and if so, consideration of the duration of the 
therapy.  The March 2004 VA examination notes the use of 
steroids, but it is unclear as to whether the use of steroids 
is for treatment of the veteran's skin disability or for 
other disabilities.  Furthermore, it is not clear from the 
medical evidence as to the duration of any systemic therapy 
given.  Accordingly, a new VA examination which provides the 
required information is necessary.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that 
disability ratings and effective dates will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
dated from March 2003 to present.

3.  When the above actions have been 
accomplished, the RO should schedule the 
veteran for an examination to determine 
the extent of his disability associated 
with tinea pedis.  All necessary tests 
should be conducted.  The examiner is 
specifically requested to determine if 
there is exfoliation, exudation or 
itching, of an exposed surface or 
extensive area.  The examiner is also 
requested to determine the percentage of 
the veteran's skin and exposed skin that 
is affected by the tinea pedis, and to 
determine whether or not the veteran's 
tinea pedis is treated with systemic 
therapy such as corticosteroids or other 
immuno suppressive drugs.  The examiner 
should verify that any systemic therapy 
given, is in fact for treatment of the 
veteran's tinea pedis disability.  If 
systemic therapy is administered for 
tinea pedis, the examiner should 
determine for what duration over the past 
12 months (i.e. (1) less than 6 weeks, 
(2) more than 6 weeks but not constantly, 
or (3) constantly or near-constantly).  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the review.

4.  After obtaining the veteran's VA 
medical records, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of the veteran's 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner, and such review noted in the 
examination report.  Based upon the 
examination results and review of the 
claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was caused or chronically 
worsened by the service-connected right 
knee disability.  The rationale for all 
opinions expressed should be provided, 
including comment as to why the examiner 
agrees, or disagrees, with the September 
2003 private medical opinion.

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, or if a 
timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a supplemental statement of 
the case showing consideration of all 
evidence submitted since the August 2006 
supplemental statement of the case, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




